Citation Nr: 1724783	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.A.


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2008 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Little Rock, Arkansas currently retains jurisdiction.

The Veteran and R.A. appeared before the undersigned for a videoconference hearing in September 2011.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board most recently remanded this appeal in November 2014 to schedule the Veteran for a VA examination.  VA scheduled the Veteran for examinations in April 2016 and October 2016.  The Veteran failed to report to both.  

A November 2016 Report of Contact indicates that the AOJ attempted to contact the Veteran with respect to his failure to report for his examination, and that a message had been left regarding the same at the phone number of record.  The Veteran contacted VA in December 2016 stating that he did not receive notice of the October 2016 examination and asking to reschedule it.  There is no indication that any additional action was taken.  

The Board recognizes that VA has made multiple attempts to verify the Veteran's contact information, schedule him for examinations, and apprise him of the status of his appeal.  It is also noted that a supplemental statement of the case (SSOC) mailed to the Veteran in November 2016 was returned as undeliverable.  The mailing address used to mail the SSOC is the address of record held by the Veteran as well as his representative.  See April 2017 Informal Hearing Presentation.  However, as the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," the Board will afford the Veteran another opportunity for an examination.  The Veteran should make every effort to attend this examination and keep VA apprised of his most recent mailing address.  In this regard, the Board emphasizes that "[t]he duty to assist is not always a one-way street," and that the Veteran has a responsibility to assist in the development of his claim.  See Jaquay v. Principi, 304 F.3d 1276, 1280 (Fed. Cir. 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to verify that his address and contact information are current.  The AMO should document in the claims file all requests and responses in this regard.

2. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file. 

3. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to determine the nature and etiology of any acquired psychiatric disorder.  

Once scheduled, provide notice of the examination to the Veteran at his most recent addresss of record and document that such notice was provided in the claims file.  Provide a copy of the examination notice to the Veteran's representative and incorporate that documentation in the record.  Any other attempts to contact the Veteran concerning his examination should also be documented in the record.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  The examiner should clearly identify any acquired psychiatric disorder(s) found.

For each diagnosis of an acquired psychiatric disorder, the examiner should address the following questions:

a. Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the disorder existed prior to the Veteran's entrance into service?

b. If an acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's active service, is there clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report that his symptoms worsened in service.

c. If an acquired psychiatric disorder is not found to have clearly and unmistakably preexisted service, is it at least as likely as not that the disorder was incurred in or caused by service?  The examiner is asked to address the contention that in-service treatment for the Veteran's left arm disability and early termination from active duty caused his psychiatric disorder.

d. The examiner should also state whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder was caused or aggravated by his service-connected echondroma, left humerus, to include treatment related to that disability. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


